[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ALIMONY AND CHILD SUPPORT PENDENTE LITE (#101.00)
The parties were married on March 18, 1989 and have one minor child issue of the marriage, Erica Born April 12, 1991. The wife CT Page 9006 is self employed as a nurse psychotherapist. The husband is a banker with the First National Bank of Long Island.
The husband has prior legal extraordinary education expenses as was testified to and as is exhibited in Exhibit 1 as on file.
The court heard the parties testify, reviewed their financial affidavits, reviewed the child support guidelines as presented to the court by the attorneys, listened to the argument of counsel, considered the child support guidelines, considered 46b-83 and the Exhibits.
The court orders the husband to pay as follows:
1. As child support pendente lite, the sum of $275 per week. The court finds this meets the guidelines.
2. As periodic alimony pendente lite to the wife, the sum of $200 per week.
The court has taken into consideration the husband's prior legal extraordinary education expenses.
KARAZIN, J.